EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Crouch on 10/6/21.
The application has been amended as follows: 
	In claim 1, at line 2, “consisting” has been amended to --consisting of--.

	Claim 12 has been cancelled.

Election/Restrictions
Claim1 is allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 7-10 and 19-21 is withdrawn.  Claims 7-10 and 19-21 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Zhamu et al. (US 2015/0266739, hereinafter Zhamu ‘739) teaches a process of forming a graphitic film (Abst.) comprising the steps of providing a suspension of an aromatic molecule, such as pitch or naphthalene (¶ 0062), in a solvent liquid medium (¶ 0058); dispensing and depositing the suspension onto a substrate surface while using a doctor blade (i.e. claimed orientation-inducing stress) to form a wet layer (¶ 0059); drying the wet layer (¶ 0059); and heating the wet layer while compressing the layer to carbonize the aromatic molecule and form oriented graphitic crystals which are substantially parallel to each other (¶¶ 0063, 0064, 0071), wherein the graphitic layer has a physical density of at least 1.6 g/cm3 (¶ 0044).  However, Zhamu ‘739 includes NGP as a starting material which is precluded by the current claim language.  Additionally, Zhamu ‘739 fails to discuss the length and width of the aromatic molecule.  
Zhamu et al. (US 2012/0171574, hereinafter Zhamu ‘574) teaches a process of graphitizing aromatic molecules (¶¶ 0154-0156) and explains that this process causes the molecules to condense into wider structures (¶¶ 0154-0156).  
None of the art on record, taken individually or in combination, teaches all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/Primary Examiner, Art Unit 1712